United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Agarwal et al.			:
Application No. 16/792,945			:		Decision on Petition
Filing Date: February 18, 2020		:				
Attorney Docket No. 13178.0571-00000	:


This is a decision on the renewed petition under 37 C.F.R. § 1.55(f) filed February 7, 2022, for acceptance of a certified copy of a foreign application submitted under 35 U.S.C. § 119(a)-(d).  

The petition is granted.

A petition under 37 C.F.R. § 1.55(f) was filed on July 2, 2021.  The Office issued a decision dismissing the petition on December 13, 2021.  The decision requests information pertaining to the delay in the submission of the certified copy.  The renewed petition and the requested information were filed on February 7, 2022.

The requirements set forth in 37 C.F.R. § 1.55(f) have been satisfied, and the late certified copy of the foreign application is accepted.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions